262 N.W.2d 162 (1978)
In the Matter of the Application for the Disbarment of Darryl KAMIN, an Attorney at Law of the State of Minnesota.
No. 48156.
Supreme Court of Minnesota.
January 6, 1978.
*163 R. Walter Bachman, Jr., Adm. Director, Professional Conduct, St. Paul, for petitioner.
Considered and decided by the court without oral argument.
PER CURIAM.
These proceedings have been initiated by the Administrative Director on Professional Conduct of the Lawyers Professional Responsibility Board to disbar from the practice of law the respondent, Darryl Kamin, admitted to practice April 19, 1973, now 38 years of age.
The complaints against respondent allege a pattern of sexual abuse against the children of clients ranging in age from 10 to 12 years. Such conduct is a violation of Minn.St. 609.342(a) and 609.343(a) and constitutes a felony punishable by not more than 20 years in prison.
In response to the Administrative Director's petition for the disbarment of respondent, respondent has executed and filed the following consent:
"I, Darryl L. Kamin, having read and understood the allegations of the Petition for Disbarment, hereby decline to file an Answer to the Petition. I understand that by declining to file an Answer, the allegations of the Petition will be deemed admitted by default, pursuant to Rule 13(c), Rules on Lawyers Professional Responsibility. I hereby consent to allowing the allegations of the Petition to be deemed admitted by default, and request that the Court enter an appropriate Order for discipline."
Accordingly, respondent Darryl Kamin is herewith disbarred from the practice of law in the State of Minnesota.